[Cite as State v. Oliver, 2016-Ohio-1250.]


                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

STATE OF OHIO                                     )
                                                  )
        PLAINTIFF-APPELLEE                        )
                                                  )
V.                                                )         CASE NO. 15 MA 0097
                                                  )
DWAYNE A. OLIVER                                  )              OPINION
                                                  )               AND
        DEFENDANT-APPELLANT                       )          JUDGMENT ENTRY

CHARACTER OF PROCEEDINGS:                         Motion for Reconsideration

JUDGMENT:                                         Denied

APPEARANCES:
For Plaintiff-Appellee                            Attorney Paul Gains
                                                  Mahoning County Prosecutor
                                                  Attorney Ralph Rivera
                                                  Assistant Prosecutor
                                                  21 West Boardman Street, 6th Floor
                                                  Youngstown, Ohio 44503

For Defendants-Appellant                          Dwayne Oliver, Pro-Se
                                                  Inmate No. 53486060
                                                  P.O. Box 10
                                                  Lisbon, Ohio 44432




JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Cheryl L. Waite


                                                  Dated: March 24, 2016
[Cite as State v. Oliver, 2016-Ohio-1250.]
PER CURIAM.

        {¶1}     On January 19, 2016, Appellant Dwayne Oliver filed a post-decision
pleading labeled "Motion for Reconsideration, Motion to Certify Conflict, and Motion
for En Banc Consideration" in the appeal of State v. Oliver, 7th Dist. 15 MA 97, 2015-
Ohio-5596. Oliver advances no law or argument relating to the Motion to Certify
Conflict and Motion for En Banc Consideration. As such, those motions are
summarily denied.
        {¶2}     This leaves us to address Oliver's Motion for Reconsideration.       A
motion for reconsideration must call to the attention of the appellate court an obvious
error in its decision or point to an issue that had been raised but was inadvertently
not considered. Juhasz v. Costanzo, 7th Dist. No. 99CA294, 2002 Ohio 553, *1. The
purpose of reconsideration is not to reargue one's appeal based on dissatisfaction
with the logic used and conclusions reached by an appellate court. Victory White
Metal Co. v. N.P. Motel Syst. Inc., 7th Dist. No. 04MA245, 2005–Ohio–3828, ¶ 2. “An
application for reconsideration may not be filed simply on the basis that a party
disagrees with the prior appellate court decision.” Hampton v. Ahmed, 7th Dist. No.
02BE66, 2005–Ohio–1766, ¶ 16 (internal citation omitted)
        {¶3}     App.R. 26(A)(1) mandates that applications for reconsideration shall be
made in writing no later than ten days after the clerk has both mailed to the parties
the judgment or order in question or made a note on the docket of the mailing." "A
motion for reconsideration can be entertained even though it was filed beyond the
ten-day limitation provided for by the rule if the motion raises an issue of sufficient
importance to warrant entertaining it beyond the ten-day limit." State v. Dew, 7th Dist.
No. 08MA62, 2014-Ohio-4042, ¶7.
        {¶4}     This Court issued its judgment entry and opinion in Oliver’s direct
appeal on December 30, 2015. He acknowledges receiving the opinion on January 6,
2016. Oliver filed his motion on January 19, 2015, three days late. He did not
acknowledge this tardy filing nor provide an explanation of good cause. More
importantly, there does not appear to be, nor does he allege, an issue of sufficient
importance to warrant entertaining his motion beyond the ten day limit.
        {¶5}     Because Oliver has failed to meet the requisite time frame for
                                                                       -2-


reconsideration, the merits of his motion cannot be addressed and the motion is
hereby denied.


DeGenaro, J., concurs.
Donforio, P.J., concurs.
Waite, J., concurs.